Citation Nr: 1711721	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  12-08 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran had active service from September 1981 to September 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  

In January 2013, the Veteran requested a hearing.  One was scheduled in September 2013; however, in an August 2013 statement, the Veteran stated that he wished to cancel his hearing.  Therefore, the Board considers the hearing request withdrawn, and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (2016). 

In March 2015, the Board remanded these issues for further development, to include providing the Veteran with a VA examination; as the Board found the May 2011 VA examination inadequate.  

Subsequent to the October 2015 supplemental statement of the case (SSOC), additional evidence was received.  The Board observes the Veteran submitted a waiver of any additional evidence that he would be submitting.  See December 2015 correspondence.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

In February 2017 correspondence, the Veteran's representative requested that the issues be remanded in order to reschedule his VA examination as it appeared the examination notification had been mailed to the wrong address.  For the reasons set forth below, the Veteran's appeal of his claims for service connection for bilateral hearing loss and tinnitus is granted.  Therefore, there is no need for a remand in these matters which would cause an unnecessary delay.
FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is etiologically related to his exposure to excessive levels of noise during his military service.

2.  The Veteran's tinnitus is etiologically related to his exposure to excessive levels of noise during his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304, 3.310, 3.385 (2016).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for bilateral hearing loss and tinnitus, each incurred, he asserts, as a result of his exposure to excessive levels of noise during his time in service.  The Board has accepted the Veteran's assertion that he was exposed to noise while serving on a Navy ship as credible.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2014).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a) (2016).

I.  Bilateral Hearing Loss

A May 2011 VA examination confirms current hearing loss, which is disabling for VA purposes, indicating that the Veteran has "Bilateral Moderate Severe SNHL [sensorineural hearing loss] above 1K Hz."  38 C.F.R. § 3.385 (2016).  Thus, the current disability requirement is satisfied.

With regard to the in-service requirement, service records confirm that the Veteran served on a Navy Ship.  His allegation of noise exposure is thus consistent with the circumstances of his service.  As previously noted, the Board finds that the Veteran was exposed to traumatic levels of noise in service.  Thus, the in-service occurrence or injury requirement is likewise satisfied.

Turning to the final question of whether a causal relationship exists between the present disability and service, the opinion provided in the May 2011 VA examination is inadequate with regard to bilateral hearing loss because it is based solely on the fact that the Veteran had normal hearing on separation.  By contrast a July 2014 private audiological report notes "[The] audiometric exam showed a moderate bilateral SNHL.  This loss of hearing is consistent with that caused by noise exposure.  It is more likely than not that this hearing loss was caused by noise exposure while in the military."  The Board finds the private opinion to be more probative, as it provides etiology for the Veteran's current bilateral hearing loss (i.e. in-service noise exposure) and is accompanied with adequate rationale.

Thus, all elements are met and service connection for bilateral hearing loss is warranted.

II.  Tinnitus

The Veteran is also seeking service connection for tinnitus.  Tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 2007).  Because tinnitus is "subjective," its existence is generally determined by whether the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370   (2002). 

Regarding the Veteran's tinnitus claim, the Board simply reaffirms the foregoing bilateral hearing loss analysis with respect to the agreement as to his exposure to noise in service, the weight of some, if not all, of the medical evidence in support of service connection, and the credible lay evidence also attesting to the extent and duration of the Veteran's condition.  Indeed, the Board observes that the examiner noted during the May 2011 VA examination that the Veteran reported that he experienced ringing in his ears 3 to 4 years prior and did not remember whether or not he experienced tinnitus in service.  The Board notes, however, in a July 2014 statement, the Veteran indicated that he has experienced a constant ringing in his ears like a high pitched steady "electronic tone", "like the tone when your ears are being tested or the sound of a tuning fork being struck".  He stated that he has experienced this condition since his time in the military.  Further, in a December 2015 statement, the Veteran indicated that he has experienced tinnitus since his time in the military.  The record presents no reason to question the credibility of the Veteran's accounts that he had the onset of tinnitus (described as a high pitched steady electronic tone) in service, and that he has experienced tinnitus since.  Accordingly, he has substantiated this claim, and service connection for tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


